Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 1 of 8 PageID: 28337




  June 11, 2021

  VIA ECF

  Hon. Michael A. Shipp, U.S.D.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Trenton, NJ 08608

  Re:    In re Valeant Pharms. Int’l, Inc. Sec. Litig., Master No. 15-cv-7658-MAS-LHG
         Securities Direct Actions

  Dear Judge Shipp:

  The undersigned represent the plaintiffs in twenty-one actions (the “Direct Action Plaintiffs” to
  the “Direct Actions”) seeking billions of dollars in damages arising from a securities fraud
  committed by Valeant Pharmaceuticals International, Inc. (n/k/a Bausch Health Companies Inc.)
  (“Valeant”) and its former executives between 2013 and 2016.1 With fact discovery and expert
  discovery ending this fall, and final briefing on summary judgment expected to be completed by
  January 2022, we respectfully request that a trial date be scheduled in this matter. We believe
  setting a trial date is the only way to lead these cases to resolution and forestall (or at least
  minimize) Defendants’ repeated efforts to delay the proceedings. To that end, as well as to address
  additional matters that require Your Honor’s attention, we respectfully request a case management
  conference at the Court’s earliest convenience. We have previously discussed this request with
  the Special Master, the Honorable Dennis M. Cavanaugh, U.S.D.J. (ret.), as well as counsel for
  Defendants, who do not object to such a conference.

  We are mindful that over the past few years the District of New Jersey has been left shorthanded
  by several judicial vacancies, and that the Judges of this District have been asked to go above and
  beyond their regular duties to manage their congested dockets. This challenge has been undertaken
  in the face of substantial disruptions to daily life caused by the onset of a global pandemic. Despite
  the lack of resources, the combined efforts of Your Honor, Judge Goodman, and Special Master
  Cavanaugh have allowed the large number of Direct Actions to move through motions to dismiss,
  as well as fact discovery involving the production of millions of pages of documents and the
  depositions of dozens of witnesses.

  While the parties have made considerable progress in these cases, the Direct Actions have now
  reached a point where – absent further action from Your Honor – Defendants have sought an
  indefinite delay of these proceedings. Specifically, Defendants have sought to use the Order
  Appointing Judge Cavanaugh as Special Master in combination with a Coordination Order entered

  1
   The Direct Action Plaintiffs are parties to the following cases: 16-cv-07321; 16-cv-07324; 16-cv-07494;
  16-cv-07496; 16-cv-07497; 17-cv-06513; 17-cv-07636; 17-cv-12088; 18-cv-00089; 18-cv-00343; 18-cv-
  00383; 18-cv-00846; 18-cv-00893; 18-cv-01223; 18-cv-08595; 18-cv-08705; 18-cv-15286; 18-cv-17393;
  20-cv-05478; 20-cv-07460; and 20-cv-07462.
Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 2 of 8 PageID: 28338


  Hon. Michael A. Shipp, U.S.D.J.                                                              Page 2
  June 11, 2021


  by Judge Goodman – which were designed to encourage the speedy resolution of the claims – to
  halt the forward progress of the Direct Actions. In particular, Valeant has cited several unresolved
  appeals before this Court as a basis for unlimited delay. Accordingly, the Direct Action Plaintiffs
  respectfully request that Your Honor schedule a case management conference so that a final path
  forward can be cleared for the Direct Actions to proceed to trial.

  I.     Case Background and Update

  In the wake of revelations beginning in fall 2015 of misconduct at Valeant, several putative
  securities class actions were filed in this District against the Company, its former and present
  directors and officers, PricewaterhouseCoopers LLP (“PwC”), and the investment banks that
  marketed Valeant’s securities to investors. These putative class actions were consolidated as In re
  Valeant Pharmaceuticals International, Inc. Securities Litigation, No. 15-cv-07658 (the “Class
  Action”), and were settled in 2019 for more than $1 billion against all defendants other than PwC.
  The Direct Action Plaintiffs – consisting largely of investment funds managed on behalf of
  investors including pensions, foundations, charities, and individuals – have been leading the
  litigation efforts against Valeant and the individual defendants, while the Class Action remains
  pending against PwC.

  On October 12, 2018, Judge Goodman entered a Case Management Order coordinating the Class
  Action and the Direct Actions for pretrial purposes (the “Coordination Order”). (Case No. 15-cv-
  07658, Dkt. No. 369.) The purpose of the Coordination Order was to “promote efficiency and
  judicial economy” by coordinating discovery among the Class Action and the Direct Actions. (Id.)

  In September 2019, the parties agreed to the appointment of Judge Cavanaugh as Special Master
  to oversee discovery and to decide pretrial matters, and this Court entered an Order accordingly
  (the “Special Master Order”). (Case No. 15-cv-07658, Dkt. No. 484.) Under the Special Master
  Order, it is Judge Cavanaugh’s province to “decide all discovery disputes and non-dispositive
  issues” and to “issue proposed findings of fact and reports and recommendations (collectively,
  ‘R&R’) on all dispositive issues.” (Id. ¶¶ 9-10.) The parties have the right to object to Judge
  Cavanaugh’s decisions on discovery and non-dispositive issues to Judge Goodman, and the further
  right to appeal any decision by Judge Goodman to Your Honor. (Id. ¶ 9.) The parties also have
  the right to object to or move to adopt/modify an R&R directly to Your Honor. (Id. ¶ 10.)

  With significant fact discovery conducted and the fact-discovery deadline fast approaching, the
  natural course of this litigation would be to proceed to expert discovery, followed by motions for
  summary judgment. But outstanding objections to Judge Cavanaugh’s pleading rulings with
  respect to PwC – which was named as a party in only one Direct Action, on a claim Judge
  Cavanaugh has recommended be dismissed – threaten to hold up the proceedings indefinitely.
  Specifically, PwC moved for judgment on the pleadings, and on May 20, 2020, Judge Cavanaugh
  issued an R&R denying PwC’s motion. (Case No. 15-cv-07658, Dkt. No. 563.) PwC then filed
  an objection to that R&R (“PwC’s Objection”), which was fully briefed as of June 29, 2020, and
  has been pending before Your Honor for approximately one year. (Case No. 15-cv-07658, Dkt.
  Nos. 573, 591.) Despite the pendency of its objection, PwC has fully participated in discovery in
Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 3 of 8 PageID: 28339


  Hon. Michael A. Shipp, U.S.D.J.                                                                     Page 3
  June 11, 2021


  the Direct Actions based on the Coordination Order. At the same time, PwC has taken the position
  that its own witnesses cannot be deposed due to the combined effect of the purported discovery
  stay under the Private Securities Litigation Reform Act of 1995 (“PSLRA”) – which, if it applies
  at all, applies only in the Class Action – and the Coordination Order, which contemplates all cases
  proceeding on the same pretrial schedule.2

  The lack of a resolution of PwC’s Objection has triggered a cascading set of positions that threaten
  to grind this litigation to a halt. Valeant has taken the position that PwC is a material witness in
  its defense. Because Valeant cannot depose PwC’s witnesses, it has requested an indefinite delay
  in the proceedings. We believe a case management conference before Your Honor is the most
  efficient way to address this untenable situation.

  II.      A Case Management Conference Will Promote the Resolution of the Direct Actions

  A case management conference would allow Your Honor to address, and possibly resolve, certain
  issues that are impeding the progress of the Direct Actions. The Direct Action Plaintiffs would
  request that Your Honor consider the following points during the conference:

        1. Set a Trial Date for the Direct Actions. Without a firm trial date on the calendar, these
           cases will languish on the Court’s docket for years, as Defendants’ only incentive is to
           delay. The Court should set a date certain by when these cases will be tried. Until a trial
           is imminent, the sad reality is that (given the size of the claims) it will be cheaper for
           Valeant to litigate the Direct Actions than to resolve them.

        2. Resolve PwC’s Objection. Although PwC is not a defendant in the Direct Actions, it
           contends its witnesses cannot be deposed until its pending objection to Judge Cavanaugh’s
           May 20, 2020 R&R is resolved. And Valeant has exploited PwC’s position by arguing that
           the Direct Actions must be delayed until the deposition of PwC’s witnesses takes place.
           PwC’s Objection can readily be resolved by summarily affirming Judge Cavanaugh’s well-
           reasoned R&R, which would allow these proceedings to move forward.3


  2
    The overwhelming majority of the Direct Action Plaintiffs sued only Valeant and its former officers. With
  respect to the Direct Action Plaintiff (Hound Partners) that also sued PwC, Judge Cavanaugh recommended
  the dismissal of PwC in 2020 on statute of limitations grounds. (Case No. 15-cv-07658, Dkt. No. 590.)
  Hound Partners filed an objection to that R&R, which has been fully briefed and pending since August
  2020. With respect to the Hound Partners matter, PwC is a defendant solely for the Securities Act claim,
  and PwC has been free to participate in discovery of Hound Partners throughout discovery. Indeed, PwC
  asked questions during all three of the depositions taken of Hound Partners, and PwC had the ability to seek
  additional documents from Hound Partners in the event that it believed it could not “meaningfully
  participate in a deposition.” (Case No. 15-cv-07658, Dkt. No. 634, ¶¶ (e), (g) & n.1.)
  3
    With respect to Hound Partners, to the extent that the pending objection has not been resolved by August
  12, 2021, when expert discovery commences, then Hound Partners’ Security Act claims can be severed and
  the remaining claims (under the Exchange Act) should proceed to expert discovery and summary judgment
  along with the rest of the Coordinated Direct Action Plaintiffs’ cases. Hound Partners understands that
Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 4 of 8 PageID: 28340


  Hon. Michael A. Shipp, U.S.D.J.                                                                   Page 4
  June 11, 2021


      3. Amend the Special Master Objection Process. Valeant also has used the objection/appeal
         process in the Special Master Order to seek delay. Valeant has appealed all adverse
         discovery rulings issued by Special Master Cavanaugh, even those relating solely to case
         scheduling. We propose that the Special Master Order be revised so that there is only one
         level of appeal on discovery/non-dispositive decisions issued by the Special Master.
         Currently, Valeant has the option to appeal Judge Goodman’s denials of its objection to
         Judge Cavanaugh’s discovery rulings to Your Honor. That is a waste of judicial resources
         – indeed, it frustrates the very purpose of having a special master.

      4. De-Coordinate the Class Action from the Direct Actions. When the Coordination Order
         was entered in 2018, the Class Action was designated as the lead case against Valeant and
         its former executives. But Valeant settled the Class Action in 2019, and the only remaining
         defendant in the Class Action is PwC. Further, the Class Action against PwC has not been
         certified, so the Class Action will need to go through a certification procedure that is
         inapplicable to the Direct Actions. Accordingly, there is now greater inefficiency and delay
         in attempting to coordinate the Direct Actions with the Class Action. The plaintiffs to the
         Class Action have informed the Special Master that they anticipate the need for de-
         coordination, and the Direct Action Plaintiffs agree.

  It is more than five years since investors suffered tens of billions of dollars in losses as a result of
  Defendants’ securities fraud. Defendants are now using various tactics to delay the resolution of
  the Direct Actions in contravention of the Federal Rules of Civil Procedure the Local Civil Rules
  of this District, and the spirit of the Court’s prior orders. They should not be allowed to further
  delay the resolution of these claims. In order to prevent further prejudice to the Direct Actions
  stemming from Defendants’ conduct, we respectfully request that the Court schedule a case
  management conference to address the above issues.

                                                   ****

  We appreciate Your Honor’s attention to these matters.




  both PwC and Valeant are in agreement with respect to this proposal. Under the current case schedule,
  reply expert reports are not due to be filed until November 11, 2021, followed by expert depositions and
  then summary judgment briefing. Thus, in the event that Your Honor grants Hound Partners’ pending
  objection, there is ample time for Hound Partner’s Security Act claims to “catch up” with the current case
  schedule.
Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 5 of 8 PageID: 28341


  Hon. Michael A. Shipp, U.S.D.J.                                                   Page 5
  June 11, 2021


   Respectfully submitted,

   ROLNICK KRAMER SADIGHI LLP                  QUINN EMANUEL URQUHART
                                                 & SULLIVAN, LLP
   /s/ Lawrence M. Rolnick
   Lawrence M. Rolnick                         /s/ Rollo C. Baker
   Marc B. Kramer                              Robert S. Loigman
   Sheila A. Sadighi                           Rollo C. Baker
   Michael J. Hampson                          Kathryn Bonacorsi
   1251 Avenue of Americas                     Jesse Bernstein
   New York, NY 10020                          51 Madison Avenue
   Telephone: (212) 597-2800                   New York, NY 10010
   Facsimile: (212) 597-2801                   Telephone: (212) 849-7000
                                               Facsimile: (212) 849-7100
   Counsel for Plaintiffs
   Case Nos. 16-cv-07321, 16-cv-07324,         Counsel for Plaintiffs
   16-cv-07494, 16-cv-07496, 16-cv-07497,      Case No. 18-cv-08705
   18-cv-00089, 18-cv-00893, and 18-cv-01223
                                               CALCAGNI & KANEFSKY, LLP

                                               /s/ Eric T. Kanefsy
                                               Eric T. Kanefsky
                                               Samuel S. Cornish
                                               One Newark Center
                                               1085 Raymond Boulevard, 14th Floor
                                               Newark, NJ 07102
                                               Telephone: (862) 772-8149
                                               Facsimile: (862) 902-5458

                                               Local Counsel for Plaintiffs
                                               Case No. 18-cv-08705
Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 6 of 8 PageID: 28342


  Hon. Michael A. Shipp, U.S.D.J.                                                       Page 6
  June 11, 2021


   LIEFF CABRASER HEIMANN &                     DIETRICH SIBEN THORPE LLP
   BERNSTEIN, LLP
                                                /s/ David A. Thorpe
   /s/ Michael J. Miarmi                        David A. Thorpe (pro hac vice)
   Steven E. Fineman (admitted pro hac vice)    9595 Wilshire Blvd., Ste. 900
   Daniel P. Chiplock (admitted pro hac vice)   Beverly Hills, CA 90212
   Michael J. Miarmi (admitted pro hac vice)    Telephone: (310) 300-8450
   Sharon M. Lee (admitted pro hac vice)        Facsimile: (310) 300-8041
   250 Hudson Street, 8th Floor                 david@dstlegal.com
   New York, NY 10013-1413
   Tel.: (212) 355-9500                         Matthew P. Siben (pro hac vice)
   Fax: (212) 355-9592                          500 Australian Avenue South, Ste. 637
   sfineman@lchb.com                            West Palm Beach, FL 33401
   dchiplock@lchb.com                           Telephone: (561) 820-4882
   mmiarmi@lchb.com                             Fax: (561) 820-4883
   slee@lchb.com                                matthew@dstlegal.com

   Richard M. Heimann (admitted pro hac vice)   Counsel for Plaintiff
   Bruce W. Leppla (admitted pro hac vice)      Case No. 17-cv-06513
   275 Battery Street, 29th Floor
   San Francisco, CA 94111-3339
   Tel.: (415) 956-1000                         FLEISCHMAN BONNER & ROCCO LLP
   Fax: (415) 956-1008
   rheimann@lchb.com                            /s/ Patrick L. Rocco
   bleppla@lchb.com                             Patrick L. Rocco
                                                447 Springfield Ave., Second Floor
   Counsel for Plaintiffs                       Summit, NJ 07901
   Case No. 18-cv-00343                         Telephone: (908) 516-2043
                                                Facsimile: (908) 516-2049
   BRESSLER, AMERY & ROSS, P.C.                 procco@fbrllp.com

   /s/ David J. Libowsky                        Local Counsel for Plaintiff
   David J. Libowsky                            Case No. 17-cv-06513
   325 Columbia Turnpike, Suite 301
   Florham Park, NJ 07932
   Tel.: (973) 514-1200
   Fax: (973) 514-1660

   Local Counsel for Plaintiffs
   Case No. 18-cv-00343
Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 7 of 8 PageID: 28343


  Hon. Michael A. Shipp, U.S.D.J.                                                   Page 7
  June 11, 2021


   LABATON SUCHAROW LLP                      GRANT & EISENHOFER, P.A.

   /s/ Corban S. Rhodes                      /s/ Daniel L. Berger
   Michael P. Canty                          Daniel L. Berger (admitted pro hac vice)
   Corban S. Rhodes                          Caitlin M. Moyna (admitted pro hac vice)
   140 Broadway                              Jonathan D. Park (admitted pro hac vice)
   New York, NY 10005                        485 Lexington Avenue
   Telephone: (212) 907-0700                 New York, NY 10017
   Fax: (212) 818-0477                       Tel: (646) 722-8500

   Counsel for Plaintiffs                    Counsel for Plaintiffs
   Case Nos. 17-cv-07636, 18-cv-08595,       Case Nos. 17-cv-12088, 20-cv-07460, and
   18-cv-15286                               20-cv-04762

   KASOWITZ BENSON TORRES LLP                LITE DEPALMA GREENBERG &
                                             AFANDOR, LLC
   /s/ Stephen W. Tountas
   Stephen W. Tountas                        /s/ Bruce D. Greenberg
   One Gateway Center                        Bruce D. Greenberg
   Suite 2600                                570 Broad Street, Suite 1201
   Newark, NJ 07102                          Newark, NJ 07102
   Telephone: (973) 645-9462                 Telephone: (973) 623-3000
   Fax: (973) 643-2030                       Fax: (973) 623-0858

   Local Counsel for Plaintiffs              Local Counsel for Plaintiffs
   Case Nos. 17-cv-07636, 18-cv-08595, and   Case Nos. 17-cv-12088, 20-cv-07460, and
   18-cv-15286                               20-cv-04762

   MOTLEY RICE LLC

   /s/ Serena P. Hallowell
   Serena P. Hallowell
   777 Third Ave., 27th Floor
   New York, NY 10017
   Telephone: (212) 577-0040
   Fax: (212) 577-0054

   Counsel for Plaintiffs
   Case Nos. 18-cv-08595 and 18-cv-15286
Case 3:15-cv-07658-MAS-LHG Document 773 Filed 06/11/21 Page 8 of 8 PageID: 28344


  Hon. Michael A. Shipp, U.S.D.J.                                       Page 8
  June 11, 2021


   HUNG G. TA, ESQ. PLLC

   /s/ JooYun Kim
   JooYun Kim
   Hung G. Ta
   250 Park Avenue, Seventh Floor
   New York, NY 10177
   Tel: (646) 453-7288

   Counsel for Plaintiffs
   Case Nos. 18-cv-00383, 18-cv-00846,
   18-cv-17393, and 20-cv-05478


   SAFIRSTEIN METCALF LLP

   /s/ Peter Safirstein
   Peter Safirstein
   Elizabeth Metcalf (pro hac vice forthcoming)
   1250 Broadway, 27th Floor
   New York, NY 10001
   Tel: (212) 201-2845

   Counsel for Plaintiffs
   Case No. 18-cv-00846, 18-cv-17393 and
   20-cv-05478



  cc: Hon. Lois H. Goodman, U.S.M.J. (via ECF)
      Hon. Dennis M. Cavanaugh, U.S.D.J. (ret.) (via e-mail)
      All Counsel of Record (via ECF and e-mail)
